Jackson, C. J.
L This case was argued with that of Scoville & Beerman vs. 'Calhoun, ordinary, decided to-day, and the principles ruled in that case cover and control this.
2. It would be a stretch of power in the judiciary to restrain by its process, mesne or final, a law enacted by the General Assembly in a formative state and before it became operative by the vote of the people to be affected thereby, which vote alone could consúmate its validity, by the terms of the act itself. Bill of Rights par. 23, Code, §5015.
Judgment affirmed.